Exhibit 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (the “Amendment”) is made this 30th
day of May 2007 by and between Cost Plus, Inc., a California corporation (the
“Company”) and Barry Feld (“Executive”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement dated October 24, 2005 (the “Employment Agreement”);

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Company and Executive agree as follows.

1. Involuntary Termination. Section 3(a) of the Employment Agreement shall be
amended and restated by deleting the following sentence therefrom:

“To the extent required by Code Section 409A, the payments described in Sections
(i) through (iii) above shall be paid no earlier than six (6) months and one
(1) day following the date of Mr. Feld’s termination.”

2. Termination in the Event of Disability. The last paragraph of Section 3(b) of
the Employment Agreement shall be amended and restated as follows:

“Notwithstanding any contrary provision of this Agreement, Mr. Feld shall
continue to receive the payments and benefits described in Section 2 of this
Agreement or otherwise payable in connection with his employment with Cost Plus
during the term of any Disability Period (as defined in Section 7(c)). The
payments described in Sections (i) through (iv) above shall be in addition to
any benefits available to Mr. Feld under disability or other insurance provided
by Cost Plus.”

3. Termination in the Event of Death. The last paragraph of Section 3(c) of the
Employment Agreement shall be amended and restated by deleting the following
sentence therefrom:

“To the extent required by Code Section 409A, the payments described in Sections
(i) through (iii) above shall be paid no earlier than six (6) months and one
(1) day following the date of Mr. Feld’s termination.”

4. Involuntary Termination. Section 7(b) of the Employment Agreement shall be
amended and restated as follows:

“(b) Involuntary Termination. “Involuntary Termination” shall mean:

(i) termination by Cost Plus of Mr. Feld’s employment with Cost Plus for any
reason other than Cause;



--------------------------------------------------------------------------------

(ii) a material reduction in Mr. Feld’s Base Compensation (not including bonus),
other than any such reduction which is part of, and generally consistent with, a
general reduction of officer salaries;

(iii) a material reduction in Mr. Feld’s duties, responsibilities, or authority;
or

(iv) any material breach by Cost Plus of any material provision of this
Agreement that continues uncured for thirty (30) days following notice thereof;

provided, however, none of the foregoing shall constitute Involuntary
Termination to the extent Mr. Feld has voluntarily agreed thereto. Any purported
Involuntary Termination pursuant to Section 7(c)(ii) through 7(c)(iv) will not
be effective until Mr. Feld has delivered to the Company, within sixty (60) days
of the initial existence of the Involuntary Termination condition, a written
explanation which describes the basis for Mr. Feld’s belief that Mr. Feld should
be permitted to terminate his employment and have it treated as an Involuntary
Termination and the Company has been given thirty (30) days following delivery
of such notice to cure any curable violation.

5. Disability. Section 7(c) of the Employment Agreement shall be amended and
restated as follows:

“(c) Disability. “Disability” shall mean that:

(i) Mr. Feld is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months;

(ii) Mr. Feld is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for at least three (3) months under Cost Plus’s accident
and health plan; or

(iii) Mr. Feld is determined to be totally disabled by the Social Security
Administration.

The period of time during which Mr. Feld is unable to perform his duties prior
to termination of his employment under this provision shall be the “Disability
Period”. Any question as to the existence of Mr. Feld’s Disability shall be
determined by an independent physician acceptable to Cost Plus and Mr. Feld. If
the parties cannot agree on such physician, the determination shall be made by a
consensus of three physicians of recognized standing selected, one selected by
Cost Plus in good faith, the second selected by Mr. Feld in good faith and the
third selected by the other two physicians in good faith.”

6. Section 409A. The following paragraphs shall be added as Section 22 of the
Employment Agreement:

 

-2-



--------------------------------------------------------------------------------

“22. Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, if Mr. Feld is a
“specified employee” within the meaning of Section 409A of the Code and the
final regulations and any other guidance promulgated thereunder (“Section 409A”)
at the time of his termination, and the severance payable to Mr. Feld, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”)
will not and could not under any circumstances, regardless of when such
termination occurs, be paid in full by the fifteenth day of the third month of
the Company’s fiscal year following Mr. Feld’s termination, then only that
portion of the Deferred Compensation Separation Benefits which do not exceed the
Section 409A Limit (as defined below) may be made within the first six
(6) months following Mr. Feld’s termination of employment in accordance with the
payment schedule applicable to each such payment or benefit. For these purposes,
each severance payment and benefit is hereby designated as a separate payment
and will not collectively be treated as a single payment. Any portion of the
Deferred Compensation Separation Benefits in excess of the Section 409A Limit
shall accrue and, to the extent such portion of the Deferred Compensation
Separation Benefits would otherwise have been payable within the first six
(6) months following Mr. Feld’s termination of employment, will become payable
on the first payroll date that occurs on or after the date six (6) months and
one (1) day following the date of Mr. Feld’s termination of employment. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.

(b) This provision is intended to comply with the requirements of Section 409A
so that none of the severance payments and benefits to be provided hereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to so comply. The Company and Mr. Feld
agree to work together in good faith to consider amendments to this Agreement
and to take such reasonable actions which are necessary, appropriate or
desirable to avoid imposition of any additional tax or income recognition prior
to actual payment to Mr. Feld under Section 409A.

(c) For purposes of this Agreement, “Section 409A Limit” shall mean the lesser
of two (2) times: (i) Mr. Feld’s annualized compensation based upon the annual
rate of pay paid to Mr. Feld during the Company’s taxable year preceding the
Company’s taxable year of Mr. Feld’s termination of employment as determined
under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue
Service guidance issued with respect thereto; or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which Mr. Feld’s employment is terminated.”

7. Agreement. To the extent not expressly amended hereby, the Employment
Agreement shall remain in full force and effect.

8. Entire Agreement. This Amendment, taken together with the Employment
Agreement (to the extent not expressly amended hereby), represents the entire
agreement of the parties and shall supersede any and all previous contracts,
arrangements or understandings between the parties with respect to the
employment of Executive by the Company. This Amendment may be amended at any
time only by mutual written agreement of the parties hereto.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been entered into as of the date and year
first set forth above.

 

COST PLUS, INC.     EXECUTIVE   By:  

/s/ Joan Fujii

   

/s/ Barry Feld

    Joan Fujii     Barry J. Feld     EVP, Human Resources      

 

-4-